Title: To George Washington from Samuel Morris, 21 September 1787
From: Morris, Samuel
To: Washington, George



Dear Sir
Philad[elphi]a Septemr 21st 1787

Mr Clement Biddle has just shewn me your Letter to him of the 19th by which I Observe I had been favour’d with a Note

from you for a description of the Dogs sent by Capt. Ellwood. I never Receiv’d it, or would have immediately Answer’d it. The Names & descriptions follow
Droner, a black & white dog with spotts
Doxy—black or rather dark brown & white
Dutchess—mostly White & large
Hearkwell—a younger dog than either of the foregoing
with a long Tail & Spotted
These four are heavy dogs with long Ears
Shingas—nearly black
Pluto—mostly white
a little grey about their heads, shorter Ears than the others & lighter dogs, but these Six dogs have been thought of, as being as good as any in the Country.
Dublin—a young dog brown & white
Rover—ditto—with a black Spott on his Rump
These two were too young to Enter last Season, but from their make & breed I think will be slow & good.
I wish them safe to hand & that they may Afford you & your Friends as much pleasure as they often have to Your Sincere Friend & Obedt Servant

Saml Morris

